Citation Nr: 1404188	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-18 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right knee degenerative joint disease (DJD), to include as secondary to a service-connected left knee disability.

2.  Entitlement to an increased rating for lumbar spine arthritis, currently rated as 40 percent disabling.

3.  Entitlement to an increased rating for medial meniscus tear of the left knee, status-post arthroscopic debridement, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

J. All, Associate Counsel





INTRODUCTION

The Veteran had active military service in the United States Army from September to December 1979 and in the United States Navy from January 1986 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2009 and March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

(The issue of service connection for right knee DJD, to include as secondary to a service-connected left knee disability, is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran's lumbar spine arthritis is manifested by subjective complaints of pain radiating to the left calf, but no lower extremity weakness or painful flare-ups; he has decreased range of motion of the lumbar spine, with objective evidence of limitation of forward flexion to 30 degrees with repetition.

2.  The Veteran's left knee disability has been manifested by painful motion with functional loss equating to limitation of flexion no worse than 90 degrees; there is no objective evidence of limitation of extension, ankylosis, subluxation or lateral instability, dislocation of semilunar cartilage, impairment to the tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for arthritis of the lumbar spine have not been met.  38 U.S.C.A. § 1155, 5170(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

2. The criteria for an evaluation in excess of 10 percent for left knee medial meniscus tear, status-post arthroscopic debridement have not been met.  38 U.S.C.A. § 1155, 5170(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through the notice letters dated in November 2008, June 2009, and July 2009, which fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, and he was given ample time to respond.

The Board therefore finds that all notices required by the Veteran Claims Assistance Act of 2000 (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service and post-service treatment records pertinent to the claims on appeal have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was also provided VA examinations in May 2009 for the lumbar spine and left knee disabilities on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds these examinations adequate for the purpose of evaluating the current status of the Veteran's lumbar spine and left knee disabilities as they involved a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and described the relevant symptomatology related to the disabilities on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.21(a), 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the claim period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, assignment of separate ratings for separate and distinct symptomatology is not precluded where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

With regard to the evaluation of a service-connected disability involving a joint rated on limitation of motion, the Court has held that adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 is required.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, or pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

A.  Lumbar Spine

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine ("General Rating Formula").  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The Veteran is currently service connected for arthritis of the lumbar spine and has been rated under the provisions of Diagnostic Code 5242 of VA's Rating Schedule.  38 C.F.R. § 4.71a.  Diagnostic Code 5242 pertains to degenerative arthritis of the spine.

The General Rating Formula provides the following ratings, in relevant part as they apply to the lumbar spine:  with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating; unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral flexion are zero to 30 degrees, left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Veteran's lumbar spine arthritis has been assigned an evaluation of 40 percent throughout the entire claim period.  For the reasons discussed below, the Board finds an evaluation in excess of 40 percent is not warranted at any point during the claim period.  See Hart, supra.

In May 2009, the Veteran was afforded a VA examination to evaluate the current severity of his lumbar spine disability.  At the examination, the Veteran complained of pain that intermittently radiated to his left calf; lower extremity weakness was absent.  He reported worsened symptoms when bending, navigating stairs, and walking or standing for more than five minutes.  With respect to treatment, the Veteran denied having had surgery on his back, but reported taking prescription and non-prescription medication to reduce his pain.  He denied any flare-ups related to his lumbar spine disability, stating that the pain is constant.

Concerning the functional impact of the Veteran's disability on his daily activities, the examination report reflects that he must sit to accomplish lower extremity dressing and bathing.  The Veteran reported employment as a correctional officer, with assignment to a control booth because of his limited ambulation.  

Upon physical examination, the Veteran had tenderness to palpation in his left lower lumbar paraspinal muscles.  Range-of-motion testing showed forward flexion limited to 40 degrees, which decreased to 30 degrees with repetition.  Extension was limited to 5 degrees, lateral flexion was limited to 20 degrees bilaterally, and lateral rotation was limited to 25 degrees bilaterally.  There was no change with repetition, except for flexion.  There was pain at the end ranges of motion.

Neurological examination revealed proximal lower extremity strength as grade 2+ with back and knee pain bilaterally.  Distal lower extremity strength was grade 5.  Sensation was intact to light touch.  Deep tendon reflexes were grade 2+ at both ankles and his left knee.  (His right knee was not tested at the Veteran's request, as he had recently had surgery on it.)  Straight leg raising was negative bilaterally and he was unable to rise on his toes and heels, secondary to back and knee pain.  The Veteran's toes were downgoing and toe proprioception was intact.  The Veteran's gait was antalgic, with both knees relatively stiff.  He wore a back brace and used a cane for ambulation.  The Veteran denied any bowel or bladder incontinence.

In light of the foregoing, the Board finds that the Veteran's lumbar spine disability does not warrant a rating higher than the 40 percent currently assigned.  To qualify for a 50 percent rating or above, there must be a diagnosis of ankylosis of the spine.  There is no competent evidence of ankylosis of the lumbar spine or of the entire spine at any point during the claim period.  As such, the Veteran is not entitled to a higher rating under the General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Board observes that any additional functional limitation the Veteran experienced due to pain was accounted for by the VA examiner when determining the Veteran's range of motion.  The VA examiner specifically noted the Veteran's pain at the ends of motion and determined his spinal flexion decreased to 30 percent with repetition.  The examination report reflects no other decreases in his range of motion with repetition, and the Veteran denied experiencing flare-ups.  There is no additional evidence that shows the Veteran had more limitation of motion than that found at his VA examination.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 40 percent for the functional impairment of the Veteran's lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.

In addition, the Board has considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  There is no diagnosis of a neurological disability manifesting from his service-connected lumbar spine disability.  In this regard, the results of the sensory examination in May 2009 found both lower extremities were normal to sensation and toe proprioception was intact.  The examination also found the Veteran's proximal and distal extremity strength normal.  His deep tendon reflexes were grade 2+ at both ankles and his left knee.  As noted, the right knee was not tested at the Veteran's request.  The Veteran's antalgic gait, and his inability to rise on the toes and heels, were secondary to pain in his back and knees rather than due to any abnormal neurological symptoms.  There was also no evidence of bowel or bladder impairment.  Therefore, in light of the foregoing, a separate evaluation is not warranted.

Consideration has also been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson, supra; Hart, supra.

In sum, the evidence of record shows that for the entire claim period a disability rating higher than the 40 percent currently assigned for the Veteran's service-connected arthritis of the lumbar spine is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Left Knee

Disabilities of the knee and leg are rated under Diagnostic Codes 5256 to 5263 of VA's Rating Schedule.  38 C.F.R. § 4.71a.

The Veteran is currently service connected for residuals, status post arthroscopic debridement and medial meniscus tear of the left knee and has been assigned a 10 percent disability rating under the provisions of Diagnostic Code 5259 of VA's Rating Schedule.  38 C.F.R. § 4.71a.  Diagnostic Code 5259 pertains to removal of semilunar cartilage, symptomatic.

Diagnostic Code 5257 provides ratings for impairment of the knee due to recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides for a 20 percent rating on evidence of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Diagnostic Code 5259 provides for a 10 percent rating based on evidence of symptomatic, removed semilunar cartilage.

The VA General Counsel has held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  A zero percent evaluation is warranted where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. A zero percent evaluation is warranted where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  Because these conditions were not shown on examination, application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

In May 2009, the Veteran was afforded a VA examination to evaluate the current status of his left knee disability.  At that time, the Veteran reported that he had undergone a medial meniscectomy of his left knee in January 2008.  He reported that his knee swells and gives way approximately three times per month, but denied any locking.  He is able to walk and stand approximately five minutes secondary to his back and knee pain.  His symptoms are worsened by walking, standing, and navigating stairs.  The Veteran reported flare-ups related to his left knee every other day.  With respect to treatment, the Veteran reported using ice and various prescription and non-prescription medications to reduce his pain.  He wears a knee brace, which helps with stability but not reduce pain.

Examination of the Veteran revealed tenderness most prominently over his medial joint line, but also some tenderness over his lateral joint line and patellar tendon.  He had mild swelling and mild crepitus.  There was no evidence of ligamentous laxity, and the McMurray test was negative.  There was no increase in joint warmth.  The Veteran's gait was antalgic, with both knees relatively stiff.  He used a cane for ambulation.

With regard to range of motion, the VA examination reflects that the Veteran exhibited flexion of the left knee to 90 degrees, with full extension to zero degrees.  There was pain at the end range of flexion.  There was no additional limitation on repetitive motion.

Concerning the functional impact of the Veteran's disability on his daily activities, the examination report reflects that the Veteran must sit to accomplish lower extremity dressing and bathing.  With respect to occupation, the Veteran reported employment as a correctional officer, with assignment to a control booth because of his limited ambulation.

The record also contains a number of private medical reports relevant to the Veteran's left knee disability.  A February 2008 post-operative examination report following the Veteran's January 2008 left knee arthroscopy reflects complaint of moderate pain, without need for prescription or non-prescription medication.  Inspection of the knee revealed no bursa swelling, soft tissue swelling, atrophy, scarring, ecchymosis, or valgus, varum or recurvatum.  Palpation revealed no crepitation, localized tenderness, mass, effusion, palpable defects, or osteophytes.  His range of motion was reported as normal for age and body habitus.  With regard to muscle strength, there was no hamstring or quadriceps atrophy or fasciculations.  His quadriceps strength was 4/5.  Tone was normal.  See C. F. Orthopedic Clinic record.

Later in February 2008, the Veteran attended a follow-up visit at the same clinic and reported improvement in his knee symptoms, post-operation.  The physician noted full range of motion with no instability and gave a diagnosis of "stable postop."  The physician believed the Veteran would benefit from physical therapy.  The report reflects that the physician had approved the Veteran to return to work with no stairs and no prolonged standing or walking at the previous visit, and he requested similar restrictions again; however, two days later, the Veteran requested release from all restrictions so that he could resume regular duty.  The request was approved and a follow-up appointment was scheduled for 30-45 days later.  He was given a prescription for physical therapy and pain medication.  See C. F. Orthopedic Clinic record.

A March 2009 record noted that the Veteran received an injection in his left knee the previous month.  Examination of the left knee in March revealed no swelling or effusion, and full range of motion.  A June 2009 record noted that there was no significant swelling in the Veteran's left knee, and no erythema or ecchymosis; however, he did have patellofemoral crepitus and mild medial joint space narrowing.  His work status was noted as regular duty, with limited stairs and no prolonged standing or walking.  See C. F. Orthopedic Clinic records.

In August 2009, the Veteran was seen for bilateral knee pain and osteoarthritis.  The Veteran reported no significant increase in his symptoms, but did describe difficulty with squatting and prolonged standing.  On physical examination, the Veteran was observed to ambulate with a normal gait and no assistive device.  There was no gross alignment deformity of his lower extremities, no localized soft tissue swelling; however, there was evidence of bilateral patellofemoral crepitus.  See C. F. Orthopedic Clinic record.

After a review of the evidence of record, the Board finds that a disability rating in excess of 10 percent for the Veteran's service-connected problems is not warranted.  As explained below, the Veteran's disability is not manifested by any symptoms other than those for which he is already compensated by his 10 percent evaluation under Diagnostic Code 5259.

The claims folder contains no medical evidence indicating that the Veteran's left knee disability is manifested by ankylosis, dislocation of cartilage, impairment of the tibia and fibula, or symptoms other than those discussed above.  As such, an increased rating cannot be assigned for the left knee under Diagnostic Codes 5256, 5258, 5262, or 5263.

A rating is likewise not warranted under Diagnostic Code 5257 because the Veteran has not been found to have recurrent subluxation or lateral instability due to the service-connected disability.  While the Veteran reported symptoms of instability of the left knee, there was no objective evidence of instability upon physical examination in May 2009.  Although lay statements are competent evidence with regard to descriptions of symptoms of disease or disability or an injury, when the determinative issue involves a question of medical expertise, only individuals possessing specialized training and knowledge are competent to render an opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed Cir. 2007).  There is no indication that the Veteran possessed such specialized training and knowledge.  Thus, Veteran's own determination about the stability of his left knee is outweighed by the more probative findings of the May 2009 VA examiner, because the examiner's determinations are based on greater medical knowledge and experience.

Additionally, the Veteran has not demonstrated flexion or extension limited to a compensable degree under either Diagnostic Code 5260 or 5261. 

There is also no evidence to support a compensable disability rating for the left knee based on consideration of functional loss as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for any functional loss.  In this regard, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint sufficient to warrant a compensable rating based on loss of flexion or extension.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  Significantly, the VA examiner noted the Veteran's complaints of pain at the end range of flexion, but reported that there was no additional limitation of motion with repetition.

Although there is documented evidence of arthritis in the left knee, the Veteran has not been service connected for arthritis.  Thus, for the reasons set forth above, a disability rating in excess of the 10 percent rating cannot be granted for the left knee disorder under any other diagnostic code.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a schedular rating higher than that already assigned.  Fenderson, supra; Hart, supra.

In sum, the preponderance of the evidence is against the Veteran's claim for a higher rating at anytime during the claim period.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

C.  Other considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities on appeal with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's service-connected lumbar spine and left knee disabilities have not necessitated frequent periods of hospitalization and he has not contended otherwise.  Although the Veteran's disabilities required work restrictions, such as no prolonged standing or walking, they were temporary and have not been shown to cause marked interference with employment beyond that contemplated by the currently assigned ratings.  The record reflects the Veteran returned to full duty in April 2009.  Therefore, the symptoms of his lumbar spine and left knee disabilities, which include painful motion, limitation of motion, and functional impairment, are contemplated in the applicable rating criteria.

Because the first prong of Thun has not been satisfied, the Board has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating in excess of 40 percent for arthritis of the lumbar spine is denied.

Entitlement to a rating in excess of 10 percent for service-connected left knee disability is denied.


REMAND

In April 2009, the Veteran initiated a claim for service connection for right knee DJD, secondary to his service-connected left knee disability.  In December 2009, the Veteran was afforded a VA contract examination to determine whether his right knee DJD was proximately caused or aggravated by his service-connected left knee disability.  After reviewing the record and examining the Veteran, the examiner opined that he could not relate the "right knee condition . . . to the service connected left knee condition without resort to mere speculation[,]" because there was "no history of prior right knee condition to have been aggravated, and the condition of each knee is totally independent of the other."

A review of the medical evidence of record reveals that the Veteran has an extensive history of treatment for a right knee disability.  See, e.g., January 2009 MRI examination reports (diagnoses included right knee arthritis, complex tear of posterior medial meniscus, bone infarcts, joint effusion, Baker's cyst); January 2009 letter of Dr. J. S. (opining that it is as like as not that Veteran's left knee disability contributed to his right knee disability); February 2009 C. F. Orthopedic Clinic record (diagnosis of right knee pain and osteoarthritis; right knee arthroscopy recommended).  Indeed, the examiner himself indicated having reviewed some of these records, as well as others not listed above, which plainly show a "history of prior right knee condition."

The Board finds the December 2009 opinion to be inconsistent with the medical evidence of record, and therefore inadequate for adjudication purposes.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Once VA undertakes to provide a VA examination it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  This matter must be remanded to afford the Veteran an examination that takes into consideration all of the facts of record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right knee disability.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  (If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.)  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

After reviewing the record and examining the Veteran, the examiner must provide the following opinions:

(a) Whether it is at least as likely as not (probability of at least 50 percent) that a right knee disability was caused by or due to the Veteran's service-connected left knee disability.

(b) Whether it is at least as likely as not (probability of at least 50 percent) that a right knee disability was aggravated or chronically worsened by the Veteran's service-connected left knee disability.

The examiner must provide a complete rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After the requested examination has been completed, the report should be reviewed to ensure that it complies with the directives of this remand.  If the examination report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If a benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


